Citation Nr: 0109747	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1963.  The veteran had reserve duty prior to April 
1942.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
bilateral hearing loss and hemorrhoids and assigned 
noncompensable evaluations, effective January 8, 1998.  The 
RO also denied service connection for a low back condition, 
skin cancer, left leg condition, hypertension, and diabetes 
and denied entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.  
The veteran appealed all the issues.

In a June 2000 rating decision, the RO granted service 
connection for actinic keratoses and basal cell carcinoma and 
assigned a 10 percent evaluation, effective, January 8, 1998 
and denied service connection for macular degeneration.

The veteran did not file a notice of disagreement following 
the grant of service connection for actinic keratoses and 
basal cell carcinoma, and thus that claim is no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).

Additionally, the veteran did not appeal the denial of 
service connection for macular degeneration, and thus that 
claim is not part of the current appellate review.  However, 
as to the denial of service connection for macular 
degeneration, the Board notes that the RO denied the claim, 
determining that it was not well grounded.  The Board refers 
such claim to the RO for readjudication under the Veterans 
Claims Assistance Act of 2000.

In the VA Form 646, dated September 2000, the veteran's 
representative stated the veteran did not contest the 
noncompensable evaluation assigned to bilateral hearing loss.  
Accordingly, that claim is no longer on appeal and will not 
be discussed in the decision.

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  There, the veteran 
withdrew his claim for entitlement to a compensable 
evaluation for hemorrhoids.  Thus, that claim is no longer on 
appeal.


REMAND

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirement for a well grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim, and expanded VA's duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See VCAA at § 3 (to be codified at 38 U.S.C. 
§ 5103A).

The veteran has brought forth competent evidence of clinical 
findings of a low back disorder, such as muscle spasm and 
limitation of motion.  He has also brought forth competent 
diagnoses of status post left knee replacement, hypertension, 
and diabetes mellitus.  Additionally, the veteran has 
attributed these disabilities to his service.  Furthermore, 
there is insufficient medical evidence to make a decision on 
these claim.  Thus, the Board finds that the evidence of 
record establishes that a VA examination, to include a 
medical opinion with rationale, is necessary to make a 
decision on the claims.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him to provide a list of the dates 
and locations of all VA or non-VA 
treatment for a low back disorder, a left 
leg disorder, hypertension, and diabetes 
mellitus, from the date of his retirement 
to the present.  The RO should take 
appropriate steps to obtain copies of all 
of the veteran's records of treatment or 
hospitalization from any VA facilities so 
identified, as well as any additional 
records of treatment from any other 
source identified by the veteran, which 
are not already in the claims file, and 
associate them with the record.  If the 
RO is unable to obtain any of the records 
identified by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

2.  The RO should then schedule the 
veteran for a VA examination(s), by the 
appropriate specialists, to determine the 
nature and etiology of his current low 
back disorder, left leg disorder, 
hypertension, and diabetes mellitus.  The 
examiner(s) must have an opportunity to 
review the veteran's claims file.  After 
reviewing the claims file, to include the 
veteran's service medical records, and 
examining the veteran, the examiner(s) 
should be requested to provide an opinion 
as to whether the veteran currently has a 
low back disorder, a left leg disorder, 
hypertension, and/or diabetes mellitus as 
result of his active duty military 
service, or whether the conditions were 
caused by an incident incurred during 
service.  Additionally, the examiner(s) 
should state whether it is at least as 
likely as not that hypertension and 
diabetes mellitus were manifested to a 
compensable degree within one year 
following service.  Also, if the veteran 
is diagnosed with arthritis in the lumbar 
spine, the examiner should state whether 
it is at least as likely as not that the 
arthritis was manifested to a compensable 
degree within one year following service.  
A complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a low back 
disorder, a left leg disorder, 
hypertension, and diabetes mellitus.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


